Citation Nr: 0611280	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for peptic ulcers, 
status post vagotomy and pyloroplasty, to include 
compensation under 38 U.S.C.A. § 1151 for residuals of 
perforated ulcer.

2.  Entitlement to service connection for a right leg 
condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training from 
January 1978 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), denying the appellant's claim of service connection for 
a right leg condition and declining to reopen the appellant's 
claim of service connection for ulcers.


FINDINGS OF FACT

1.  In a decision dated in January 1982, the RO denied the 
appellant's claim for service connection for ulcers, status 
post vagotomy and pyloroplasty.  He was properly notified and 
did not file an appeal, and that decision became final.  

2.  Evidence received since the January 1982 RO decision is 
not new, does not bear substantially and directly on the 
matter at hand; and, is not so significant that it must be 
considered with all evidence of record in order to fairly 
adjudicate the appeal.

3.  The appellant currently has no right leg condition 
related to his in-service stress fracture of the right leg.


CONCLUSIONS OF LAW

1.  The January 1982 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

2.  Subsequent to the final January 1982 RO decision, new and 
material evidence has not been presented to reopen the claim 
of service connection for peptic ulcers, status post vagotomy 
and pyloroplasty, to include compensation under 38 U.S.C.A. 
§ 1151 for residuals of perforated ulcer.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (as effective prior to 
August 29, 2001).

3.  The criteria for service connection for a right leg 
condition have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in February 2001, after the enactment of the VCAA.  

An RO letter dated in April 2001, before the original 
adjudication of the claim, provided the appellant the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the appellant of his responsibility 
to submit new and material evidence that showed that his 
ulcer condition was related to service and informed the 
appellant of the evidence needed to substantiate a claim of 
service connection for his right leg condition.  By this 
letter, the appellant was notified of what evidence, if any, 
was necessary to substantiate his claims and it indicated 
which portion of that evidence the appellant was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the appellant.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  
Further, an August 2004 RO letter informed the appellant of 
the requirements necessary to substantiate a claim based on 
38 U.S.C.A. § 1151 (West 2002).  This letter also requested 
that the appellant submit any evidence that was in his 
possession that pertained to the claim.  Clearly, from 
submissions by and on behalf of the appellant, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issues of new and material evidence and service connection.  
Because these claims are being denied, any other notice 
requirements beyond those cited for new and material evidence 
and service connection claims, are not applicable, as this 
denial renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the appellant.  

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

The regulation defining "new and material evidence" was 
amended during the pendency of this appeal.  This amendment 
applies only to applications to reopen final claims received 
on or after August 29, 2001.  The appellant's application was 
filed prior to August 29, 2001 (in February 2001) and, 
therefore, the amended version of the regulation does not 
apply.  In this case, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as effective prior to August 29, 2001).

After review of the evidence of record, the Board finds that 
new and material evidence has not been received to reopen the 
appellant's claim of service connection for peptic ulcers.  
The Board notes that evidence received prior to the January 
1982 RO rating decision includes the appellant's service 
medical records and VA outpatient medical records.  The 
appellant's service medical records for the period January 
1978 to August 1978 are void for any treatment for or 
diagnosis of peptic ulcers.  VA outpatient treatment records 
show that in September 1981, the appellant underwent a 
vagotomy and pyloroplasty due to a perforated peptic ulcer.  
In November 1981, the appellant returned for treatment and 
complained of pain in the lower incision.  The diagnosis was 
muscle strain, peri incisional, secondary to heavy labor.

In January 1982, the RO denied the appellant's claim of 
service connection for ulcers because there was no evidence 
of an ulcer in service.  The appellant was notified of the RO 
decision in a February 1982 letter, which included 
notification of his appellate rights.  He did not appeal the 
decision and it became final.  Evidence received since the 
January 1982 RO rating decision includes private medical 
records and VA treatment records.

A December 1973 private medical record from S.G., M.D., 
received in September 1983 shows that an X-ray of the 
appellant's gastrointestinal (GI) series revealed severe 
duodenal bulbar ulcer deformity, associated with an active 
ulcer crater at the base of the duodenal bulb.  There was no 
evidence of pyloric obstruction; however, there was evidence 
of secondary hypertrophy of the gastric rugal folds.  The 
changes suggested that the appellant had a previous ulcer, 
with now evidence of a new active ulcer niche in the base.

A February 1982 VA treatment record, received in March 1984, 
shows that the appellant complained of stomach pain and 
vomiting.  He was diagnosed with gastritis probably secondary 
to acetylsalicylic acid (ASA) therapy or alcohol.  An August 
1982 VA treatment record, also received in March 1984, shows 
that the appellant was diagnosed with gastritis that was 
possibly due to excess ASA, alcohol and coffee use, alcoholic 
pancreatitis, and a walled off perforated duodenal ulcer.

In April 2001, the RO received a December 1997 private 
medical record from I.W., M.D., which showed that the 
appellant had a past medical history to include a gastric 
ulcer.  The appellant reported having surgery on the ulcer 
approximately five to 10 years ago, but did not remember the 
exact date.

A February 2002 letter from a private facility shows that the 
appellant was treated for the first time in February 2002 and 
had a history of peptic ulcer, status post pyloroplasty in 
1980 and status post vagotomy in 1980, according to his old 
records.

An April 2002 private medical record from the New York State 
Education Department, received in June 2003, shows that the 
appellant had a history of percutaneous ureteral dilatation 
(PUD) complicated with perforated ulcer, peritonital, surgery 
in 1981, and a laparotomy, vagotomy, and pyloroplasty, which 
occurred in September 1981.

In May 2004, the RO received a September 1981 VA treatment 
record, which shows that the appellant had documented peptic 
ulcer disease in the past that had not been treated 
adequately and now presented with severe abdominal pain and 
some vomiting.  He underwent exploratory laparotomy, truncal 
vagotomy, and pyloroplasty.  The diagnosis was perforated 
duodenal ulcer.

The appellant asserts that the September 1981 VA treatment 
record is new and material because it shows that the 
appellant's ulcer disease was not treated adequately.  The 
appellant and his representative argue that the appellant 
should be granted service connection based on 38 U.S.C.A. 
§ 1151 (West 2002) because this medical record shows that the 
VA did not treat the appellant adequately.  However, the 
Board finds that this medical evidence and all evidence 
received since the January 1982 RO rating decision, although 
some of it may be new, it is not material because it does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (as effective prior to August 
29, 2001).  As such, the Board notes that the September 1981 
VA treatment record that states that the appellant's ulcer 
was not treated adequately does not reference the facility 
that previously treated the appellant, neither does it 
mention whether the appellant received treatment that was 
inadequate, or did not receive treatment for his ulcer, which 
would be the reason that his ulcer was not treated 
adequately.  Further, review of the claims folder reveals 
that the September 1981 medical record is the first evidence 
of the appellant receiving VA treatment for his ulcer.  
Therefore, there is no evidence that he received prior 
treatment for his ulcer upon which one can base a claim for 
inadequate VA treatment prior to the September 1981 medical 
record.  The only evidence of prior treatment for his ulcer 
is a December 1973 private X-ray of the GI series conducted 
by S.G., M.D., which did not include treatment by a VA 
facility.  Hence, the September 1981 medical record, although 
it references that the appellant was not treated adequately 
for his ulcer, does not indicate whether his treatment was 
from a VA facility, a private physician, or whether his 
inadequate treatment was from lack of treatment.  Therefore, 
this medical record is not deemed to be material as it does 
not show that the appellant received inadequate treatment by 
a VA facility.

In addition, the remaining evidence received after the 
January 1982 RO rating decision is not new and material 
because it shows post-service treatment for his ulcer, but 
does not show that the appellant's ulcer occurred in service 
or was aggravated by service.  Although the December 1973 
private X-ray of the GI series shows that the appellant had 
an ulcer prior to his active duty for training, it does not 
show that the appellant's service aggravated his ulcer.  
Hence, the Board finds that the appellant has not submitted 
new and material evidence to reopen his claim of service 
connection for peptic ulcers, status post vagotomy and 
pyloroplasty, to include compensation under 38 U.S.C.A. 
§ 1151 for residuals of perforated ulcer.  38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1131.  Hence, in 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Court or Appeals for Veterans Claims (Court) 
has consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

After review of the evidence of record, the Board finds that 
service connection for the appellant's claimed right leg 
condition is not warranted.  In February 1978, during the 
appellant's period of active duty for training, the veteran 
was diagnosed with a stress fracture of the right leg.  He 
returned to the clinic for follow-up treatment and it was 
noted that his stress fracture was healed.  No other service 
medical record references treatment for the appellant's right 
leg.  Post-service private and VA treatment records are 
completely void for treatment of the appellant's right leg. 


Although VA has requested additional information from the 
appellant showing that he has a current disability, he has 
not submitted such evidence.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  Therefore, as the preponderance of the evidence is 
against the appellant's claim, the Board must find that 
service connection for a right leg condition is not warranted 
because he is not found to have a current right leg 
disability.


ORDER

As new and material evidence has not been received, reopening 
of the claim of service connection for peptic ulcers, status 
post vagotomy and pyloroplasty, to include compensation under 
38 U.S.C.A. § 1151 for residuals of perforated ulcer, is 
denied.

Entitlement to service connection for a right leg condition 
is denied.


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


